Name: Council Regulation (EEC) No 290/84 of 31 January 1984 opening, allocating and providing for the administration of a Community tariff quota for certain aqueous solutions of human-type-alpha-2-interferon, intended for the manufacture of pharmaceutical specialities, falling within heading No ex 35.04 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: health;  tariff policy
 Date Published: nan

 No L 33/4 Official Journal of the European Communities 4. 2. 84 COUNCIL REGULATION (EEC) No 290/84 of 31 January 1984 opening, allocating and providing for the administration of a Community tariff quota for certain aqueous solutions of human-type-alpha-2-interferon, intended for the manufacture of pharmaceutical specialities, falling within heading No ex 35.04 of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, that economic union may be carried out by any one of its members, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, HAS ADOPTED THIS REGULATION Article 1 1 . From the date of entry into force of this Regula ­ tion and until 30 June 1984, a Community tariff quota for five grams shall be opened in the Community for aqueous solutions of human-type-alpha-2-interferon with a purity of not less than 95 % calculated on the dry matter, whether or not frozen, intended for the manufacture of pharmaceutical specialities, falling within heading No ex 35.04 of the Common Customs Tariff. Within this tariff quota, the Common Customs Tariff duty applicable to the products shall be totally suspended. Within this tariff quota, the Hellenic Republic shall apply duties calculated in accordance with the relevant provisions in the 1979 Act of Accession . Control of the use of the products for the particular purpose laid down shall be carried out by applying the relevant Community provisions. 2. If an importer notifies the imminent import of the product in question in a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the reserve so permits . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period. Whereas the production of aqueous solutions of human-type-alpha-2-interferon is currently insufficient in the Community to meet the requirements of the user industries in the Community ; whereas, conse ­ quently, Community supplies of products of this type currently depend to a considerable extent on imports from third countries ; whereas it is in the Commu ­ nity's interest to suspend totally the Common Customs Tariff duty for the products in question, within a Community tariff quota of an appropriate volume for a relatively limited period ; whereas, in order not to call into question the development pros ­ pects of this production in the Community while ensuring an adequate supply to satisfy user industries, it is advisable to limit the benefits of tariff quotas solely to products for use in the manufacture of pharmaceutical specialities, to open the quota for the period until 30 June 1984 and to fix the volume of this quota at five grams, corresponding to the needs for imports from third countries during that period ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate of duty for the tariff quota should be applied consistently to all imports until the quota is exhausted ; whereas, however, since the period of application of the quota is very short, it seems appro ­ priate to avoid allocating it among Member States, without however prejudicing drawing against the quota volume such quantities as they may need, under specified conditions and according to a specified procedure ; whereas this method of management requires close cooperation between the Member States and the Commission ; whereas the latter must, in particular, be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Article 2 Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation relating to the administration of the shares allocated to 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the quota. 4. 2 . 84 Official Journal of the European Communities No L 33/5 2. Each Member State shall ensure that importers of the said goods have free access to the quota so long as the residual balance of the quota volume allows this . Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against the quota. 3 . Member States shall charge imports of the said goods against their shares as and when the goods are entered for free circulation . Article 4 The Member States and the Commission shall work together closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 4. The extent to which the quota has been exhausted shall be determined on the basis of the imports charged in accordance with paragraph 3 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1984. For the Council The President G. LENGAGNE